 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     MARIE GILLIT
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                -o0O0o-

12
     MARIE GILLIT,                                               No.    2:19-cv-01542-KJN
13

14                         Plaintiff,
                                                                 STIPULATION AND ORDER
15                                                               FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
          v.                                                     MOTION FOR SUMMARY
17   Andrew Saul,                                                JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to January 31, 2020.
24
            This is a first extension, of only about a week, based on plaintiff’s counsel’s need to
25
     prepare three prehearing briefs and a reply brief during this week and having three hearings,
26
     along with other work during the next.
27

28



                                                         - 1
 1   Dated:        January 22, 2020                                  /s/ Jesse S. Kaplan
                                                                     JESSE S. KAPLAN
 2
                                                                     Attorney for Plaintiff
 3

 4
                                                                     McGREGOR W. SCOTT
 5
                                                                     United States Attorney
 6                                                                   DEBORAH LEE STACHEL
                                                                     Regional Counsel, Region IX
 7                                                                   Social Security Administration
 8

 9   Dated: January 22, 2020                                          /s/ per e-mail authorization
                                                                     MICHAEL MARRIOTT
10                                                                   Special Assistant U.S. Attorney
11                                                                   Attorney for Defendant

12

13

14                                                    ORDER

15

16
                 For good cause shown on the basis of this stipulation, the requested extension of
17
     plaintiff’s time to file a motion for summary judgment brief is extended to January 31, 2020.
18
                 SO ORDERED.
19

20   Dated: January 27, 2020

21

22

23
     gili.1542
24

25

26

27

28



                                                             - 2
